In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00286-CV


                        IN THE INTEREST OF N.P.A., A CHILD

                          On Appeal from the 431st District Court
                                  Denton County, Texas
           Trial Court No. 15-01062-431, Honorable Jonathan M. Bailey, Presiding

                                   February 21, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant C.L., proceeding pro se, filed a notice of appeal from the trial court’s

order in a suit to modify the parent-child relationship. We dismiss the appeal for want of

prosecution.


      The appellate record was due November 19, 2018. The clerk’s record was filed

by this deadline, but the reporter’s record was not. On November 27, the reporter notified

the court that C.L. had not requested preparation or made payment arrangements for the

reporter’s record. See TEX. R. APP. P. 35.3(b)(2), (3). By letter of November 28, we

directed C.L. to request preparation and make acceptable payment arrangements for the

reporter’s record by December 10. We also admonished her that failure to comply could
cause the court to set a deadline for filing her brief. See TEX. R. APP. P. 37.3(c). On

December 11, the reporter notified the court that C.L. had not complied with the court’s order.

Accordingly, by letter of December 20, we set C.L.’s brief due January 22, 2019. See TEX.

R. APP. P. 37.3(c), 38.6(a).


       C.L. did not file a brief by the January 22 deadline. By letter on January 29, 2019,

we notified C.L. that her brief was overdue and admonished her that if she did not file a

brief by February 8, the appeal was subject to dismissal for want of prosecution without

further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). To date, C.L. has not filed a brief

or otherwise communicated with the court.


       Accordingly, this appeal is dismissed for want of prosecution.


                                                          Per Curiam




                                              2